Dawson v New York Univ. (2018 NY Slip Op 02740)





Dawson v New York Univ.


2018 NY Slip Op 02740


Decided on April 19, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 19, 2018

Friedman, J.P., Richter, Andrias, Kapnick, Webber, JJ.


6321 162361/15

[*1]Allen C. Dawson, Plaintiff-Appellant,
vNew York University, Defendant-Respondent.


Stewart Lee Karlin Law Group, PC, New York (Daniel E. Dugan of counsel), for appellant.
William Miller, New York, for respondent.

Order, Supreme Court, New York County (Manuel J. Mendez, J.), entered January 20, 2017, which granted defendant's motion to dismiss the complaint as time-barred, and denied plaintiff's cross motion to amend the complaint, unanimously affirmed, without costs.
Although plaintiff alleges that he was subjected to unlawful discrimination, the complaint is actually "a challenge to a university's academic and administrative decision[]" (Padiyar v Albert Einstein Coll. of Medicine of Yeshiva Univ., 73 AD3d 634, 635 [1st Dept 2010], lv denied 15 NY3d 708 [2010]). Accordingly, it is barred by the four-month statute of limitations for a CPLR article 78 proceeding, which is the appropriate vehicle for such
a challenge (see Alrqiq v New York Univ., 127 AD3d 674 [1st Dept 2015], lv denied 27 NY3d 910 [2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 19, 2018
CLERK